              Case 19-10497-CSS          Doc 165     Filed 04/15/19      Page 1 of 18



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                         :      Chapter 11
                                               :
CTI FOODS, LLC, et al.,                        :      Case No. 19-10497 (CSS)
                                               :
                                               :      Hearing Date: April 18, 2019, at 1:00 p.m.
                        Debtors.               :      Objections Due: April 11, 2019, at 4:00 p.m.
                                               :      Extended to April 15, 2019
                                               :

                 OBJECTION BY THE UNITED STATES
TO THE JOINT PREPACKAGED PLAN OF REORGANIZATION AND DISCLOSURE
     STATEMENT OF CTI FOODS, LLC AND ITS AFFILIATED DEBTORS

         The United States, by and through the undersigned attorneys, in support of its objection

to the Joint Prepackaged Plan of Reorganization of CTI Foods, LLC and its Affiliated Debtors,

(“Plan”) [Docket No. 17] and the Disclosure Statement for Joint Prepackaged Chapter 11 Plan of

Reorganization of CTI Foods, LLC, (“Disclosure Statement”) [Docket No. 16] avers as follows:

                                       BACKGROUND

         1. On March 11, 2019, twenty-six (26) business days ago, CTI Foods, LLC, and sixteen

related Debtors (“Debtors”) filed a voluntary bankruptcy petitions seeking relief under Chapter

11 of the Bankruptcy Code.

         2. No Unsecured Creditors Committee has been appointed in these cases by the Office

of the United States Trustee.

         3. On March 11, 2019, the Debtor sought to combine the hearing on the Plan and

Disclosure Statement. (“Waiver Motion”) [Docket No. 15]. Ordinarily, Bankruptcy Rule

2002(b) requires that notice shall be given to “the debtor, the trustee, all creditors and indenture

trustees not less than 28 days’ notice by mail of the time fixed (1) for filing objections and the

hearing to consider approval of a disclosure statement . . . and (2) for filing objections and the
              Case 19-10497-CSS          Doc 165      Filed 04/15/19     Page 2 of 18



hearing to consider confirmation of a chapter 9, chapter 11, or chapter 13 plan.” The Court

entered an order setting the confirmation hearing for April 18, 2019. (“Waiver Order”) [Docket

No. 72].

       4. On March 12, 2019, the Debtors filed a Redacted List of Creditors (“Creditor List”).

[Docket No. 54]. The Creditor List included approximately 20 references to the U.S. Department

of Treasury and 27 references to the U.S. Department of Agriculture. The Creditor List also

included the Equal Employment Opportunity Commission, the U.S. Food and Drug

Administration, the U.S. Department of Education, the U.S. Department of Health and Human

Services, the U.S. Postal Service, the U.S. Department of Homeland Security, the Environmental

Protection Agency and the U.S. Department of Justice. The Creditor List fails to identify the

nature of the debts owed or to provide any information about amounts owed to creditors.

       5. The Debtors sought, through the vehicle of the Waiver Motion, to extend the time for

the Debtors to file schedules of assets and liabilities and statements of financial affairs

(“Schedules and Statements”) through and including May 3, 2019, (the “SOAL/SOFA

Deadline”) and to conditionally waive the requirement that the Debtors file the Schedules and

Statements upon confirmation of the Plan. Paragraph 47 of the Waiver Motion provides

“[s]ufficient cause exists here for such further extension through and including the SOAL/SOFA

Deadline, which is May 3, 2019. The purposes of filing the Schedules and Statements are to

provide notice to creditors and to disclose information about the Debtors to holders of Claims.

Here, however, the benefits of filing the Schedules and Statements would be time consuming,

distracting to the Debtors’ advisors and management, and costly to the Debtors’ estates, while

providing little benefit to most parties in interest in these chapter 11 cases at that point. No party

in interest would be prejudiced by the Court granting the Debtors’ request for an extension



                                                  2
             Case 19-10497-CSS          Doc 165      Filed 04/15/19    Page 3 of 18



through and including the SOAL/SOFA Deadline because the Debtors have proposed the

Prepackaged Plan, under which trade claims and other general unsecured claims will ride

through these chapter 11 cases unimpaired. Therefore, the Court should extend the deadline for

filing the Schedules and Statements through and including the SOAL/SOFA Deadline and waive

the requirement altogether if the Prepackaged Plan is confirmed in accordance with the timetable

proposed by the Debtors.” The Court approved the conditional waiver of the filing of the

Schedules and Statements and the SOAL/SOFA Deadline was extended through June 3, 2019.

       6. The Debtors also requested in the Waiver Motion that they be excused from the

requirement to convene the meeting of creditors under section 341 of the Bankruptcy Code if the

Plan becomes effective on or before the SOAL/SOFA Deadline. The Debtors justify this

extraordinary relief in paragraph 51 of the Waiver Motion by explaining that “[t]he purpose of

the Section 341 Meeting is to provide parties in interest with a meaningful opportunity to obtain

and examine important information about a debtor. In these chapter 11 cases, however, the

solicitation of the Prepackaged Plan was commenced prior to the Petition Date, and the Debtors

expect that the Prepackaged Plan will be accepted by all classes entitled to vote in excess of the

statutory thresholds specified in section 1126(c) of the Bankruptcy Code. The Debtors intend to

proceed expeditiously to confirm the Prepackaged Plan and emerge from chapter 11 as quickly

as possible. Therefore, parties are not likely to receive any benefit from a Section 341 Meeting.”

The waiver of the 341 Meeting was approved in the Waiver Order.

                                      ARGUMENT

       7. Lack of Adequate Notice. The United States objects to the Disclosure Statement and

Plan because it has not been afforded adequate notice to determine its interests in these

bankruptcy cases and to gauge the effect of the Plan on those interests. Although government



                                                 3
             Case 19-10497-CSS          Doc 165      Filed 04/15/19     Page 4 of 18



entities have no right to due process under the Fifth Amendment’s due process clause, see United

States v. Cardinal Mine Supply, 916 F.2d 1087, 1089 n. 3 (6th Cir.1990) (citing South Carolina

v. Katzenbach, 383 U.S. 301, 323–24 (1966)), the Supreme Court recognized in City of New

York v. New York, N.H. & H.R. Co., 344 U.S. 293, 297 (1953), it is “a basic principle of justice .

. . that a reasonable opportunity to be heard must precede judicial denial of a party’s claimed

rights.” As noted by the Sixth Circuit in Cardinal Mine Supply, 916 F.3d at 1090, where the

adequacy of notice to the IRS was at issue:

       City of New York was not decided upon due process grounds, for the city of New
       York, like the IRS in the present case, does not have a constitutional right to due
       process. City of New York involved a statutory mandate that notice be given, and
       section 342 of the Bankruptcy Code provides a similar mandate. This section
       provides: “There shall be given such notice as is appropriate of an order for relief
       in a case under this title.” 11 U.S.C. § 342. The legislative history of this
       provision notes that “[d]ue process will certainly require notice to all creditors....
       State and Federal governmental representatives responsible for collecting taxes
       will also receive notice.” S.Rep. No. 989, 95th Cong., 2d Sess. 42 (1978),
       U.S.Code Cong. & Admin. News 1978, pp. 5787, 5828, reprinted in Collier on
       Bankruptcy, App. vol. 3 (15th ed.1990).

Furthermore, at least one court has held that “[t]he language in City of New York clearly is not

grounded in goals unique to the former bankruptcy act.” Spring Valley Farms, Inc. v. Crow, 863

F.2d 832, 835 (11th Cir.1989). The Court’s reasoning in City of New York is equally applicable

here. Thus, the basic principle of justice that notice and an opportunity to be heard are necessary

before a party’s claim is barred or adversely affected applies to the present case as well. Cardinal

Mine Supply, 916 F.2d at 1090. “In the case of governmental entities, ‘adequate notice’ must

satisfy requirements of ‘fundamental fairness.’” In re Friedman, 184 B.R. 883, 888 n. 1 (Bankr.

N.D.N.Y. 1994); see also In re Hairopoulos, 118 F.3d 1240, 1244 n. 3 (8th Cir.1997);

Sheftelman v. Standard Metals Corp., 839 F.2d 1383, 1386 (10th Cir. 1987) (holding that

Bankruptcy Rule 2002(a)(8) requires that all creditors receive adequate notice); In re Aboody,



                                                 4
              Case 19-10497-CSS           Doc 165      Filed 04/15/19     Page 5 of 18



223 B.R. 36, 40 (1st Cir. B.A.P. 1998) (governmental entities entitled to whatever statutory due

process a legislative scheme applies).

        8. Because the government is a large and complex organization, it requires more time

than a typical bankruptcy creditor to canvas its agencies and determine its claims. Based on the

more than 50 references in the Creditor List to federal entities, it is clear that there are federal

interests at stake in these bankruptcy cases. As explained below, the Plan irrevocably alters

creditor rights upon confirmation and impairs their claims. The United States objects to the speed

at which the Plan is being confirmed. The United States has had an inadequate opportunity to

determine the amount and nature of its claims and interests and, therefore, cannot determine the

impact the Plan’s provisions will have on its interests. The creditor information filed by the

Debtor is incomplete, at best, and provides very little actual notice to those claim holders whose

interests are being harmed by the Plan.


        9. The Definition of Allowed Claims does not Comport with the Bankruptcy Code.

The United States objects to the definition of Allowed in Article I, Section 1.1 of the Plan. The

Plan provides in pertinent part that a claim shall be Allowed only if the Debtors and the creditor

agree to the amount of the claim, if the claim is determined by a Final Order, if it is expressly

allowed by the Plan or if it is listed the Debtor’s Schedules. This Plan provision is inconsistent

with Section 502(a) of the Bankruptcy Code which provides that a claim is deemed allowed

unless a party in interest objects to the claim.


        10. No Consent. Article IV, section 4.6 of the Plan provides that Allowed General

Unsecured Claims are unimpaired. The Plan states that the legal, equitable, and contractual rights

of the holders of Allowed General Claims are unaltered by the Plan. On and after the Effective

Date, or as soon as reasonably practicable thereafter, the Plan provides that the Debtors shall

                                                   5
              Case 19-10497-CSS          Doc 165      Filed 04/15/19     Page 6 of 18



continue to pay or dispute each General Unsecured Claim in the ordinary course of business as if

the Chapter 11 Cases had never been commenced. The caveat to receiving this treatment is that a

holder of a General Unsecured Claim can consent to different treatment. Because holders of

General Unsecured Claims were deemed unimpaired by the Plan, they did not receive full

solicitation packages containing the Plan and Disclosure Statement. If they had, they might

realize that there are many hidden “consents” in the Plan that work to impair their claims. For

example, Article X, section 10.6(b) provides that by accepting distributions pursuant to the Plan,

each holder of an Allowed Claim or Interest shall be deemed to have affirmatively and

specifically consented to be bound by the Plan, including the injunctions set forth in section 10.6

of the Plan. Or consider Article V, section 5.1 that provides that all of the provisions in the Plan

shall constitute a good faith compromise of all contractual, legal and subordination rights that a

creditor has with respect to any Allowed Claim. Article VI, section 6.9 provides that unless

otherwise provided in the plan, any distributions and deliveries to be made on account of

Allowed Claims under the Plan shall be in complete and final satisfaction, settlement, and

discharge of and exchange for such Allowed Claims. These Plan provisions are inconsistent with

the purported “ride through” treatment of general unsecured claims promised by the Debtors.


       11. Overbroad Discharge. The United States objects to Section 10.3’s discharge of

“rights and liabilities” and Section 10.6’s enjoining of “any suit, action, or other proceeding of

any kind.” Section 1141(d) (1) of the Code provides that “the confirmation of a plan …

discharges the debtor from any debt that arose before the date of such confirmation.” “Debt” is

defined as “liability on a claim,” 11 U.S.C. § 101(12). The Code provides no basis for a

discharge of suits, actions, liabilities, or proceedings that are not claims under the definitions of

the Code. See, e.g., In re Torwico Electronics, Inc., 8 F.3d 146 (3d Cir. 1993). Section 1129(a)(1)


                                                  6
              Case 19-10497-CSS          Doc 165      Filed 04/15/19     Page 7 of 18



of the Code, 11 U.S.C. § 101(12), requires that the Plan comply with the provisions of the

Bankruptcy Code. Indeed, here the Plan allegedly does not impair or discharge unsecured

claims; it surely should therefore not be discharging or enjoining interested parties’ rights that

are not even claims under the Bankruptcy Code.


       12. Non-Debtor Releases. The United States objects to the third-party non-debtor

limitation of liability, exculpation, injunction and release provisions set forth in Article X of the

Plan. The injunction provisions violate the Anti-Injunction Act, I.R.C. Section 7421(a). See

American Bicycle Association v. United States, 895 F.2d 1277 (9th Cir. 1990); United States v.

Prescription Home Health Care, Inc., 316 F.3d 542 (5th Cir. 2002); In re Plainwell, Inc., 2004-

2 USTC Paragraph 50, 393 (D. Del. 2004). The Plan currently defines parties to be released as

the “Released Parties” which encompasses numerous entities. Correspondingly, the release and

injunction provisions of the Plan extend its protections to the Released Parties. While the Third

Circuit stopped short of adopting a per se rule that a non-debtor release in a reorganization plan

is not permissible (as other circuits have done), it held that, at most, such a provision could only

be valid in “extraordinary” cases. Gillman v. Continental Airlines (In re Continental Airlines),

203 F.3d 203, 212 (3d Cir. 2000). At minimum, Continental held that such a nonconsensual

release of non-debtor entities must contain all of the following “hallmarks”: “fairness, necessity

to the reorganization, and specific factual findings to support these conclusions.” Id. at 214; see

also In re: Wash. Mut., Inc., 442 B.R. 314, 351-52 (Bankr. D. Del. 2011) (collecting cases).

This Court has interpreted Continental’s holding on non-debtor releases to mean that “limiting

the liability of non-debtor parties is a rare thing that should not be considered absent a showing

of exceptional circumstances in which several key factors are present.” In re Genesis Health

Ventures, Inc., 266 B.R. 591, 608 (Bankr. D. Del. 2001) (emphasis added). This Court has


                                                  7
              Case 19-10497-CSS           Doc 165     Filed 04/15/19     Page 8 of 18



previously held that a non-debtor release over a creditor’s objection “would not pass muster.”

Wash. Mut., 442 B.R. at 352 (“This Court has previously held that it does not have the power to

grant a third-party release of a non-debtor.”). Where this Court has even contemplated approval

of a non-consensual release, it has required the following factors be present to justify the “rare”

release: “(1) the non-consensual release was necessary to the success of the reorganization, (2)

the releasees have provided a critical financial contribution to the debtor’s plan, (3) the releases’

financial contribution is necessary to make the plan feasible, and (4) the release is fair to the

non-consenting creditors, i.e., whether the non-consenting creditors received reasonable

compensation in exchange for the releases.” In re Tribune Co., 464 B.R. 126, 177-78 (Bankr. D.

Del. 2011); see also Genesis Health Ventures, 266 B.R. at 607-09. 52. Here, setting aside the

question of whether the Debtor has made such a showing against all creditors generally (and

they have not), the Debtor makes no adequate showing of a single factor, let alone all of the

Tribune / Genesis factors, that justifies the extraordinary release of non-debtors with respect to

their potential liability to the United States.

        13. Setoff and Recoupment. The United States objects to the Plan to the extent it fails

to preserve the setoff and recoupment rights of the United States. Confirmation of a plan does

not extinguish setoff claims when they are timely asserted. United States v. Continental Airlines

(In re Continental Airlines), 134 F.3d 536, 542 (3d Cir. 1998), cert. denied, 525 U.S. 929 (1998).

Like other creditors, the United States has the common law right to setoff mutual debts. “The

government has the same right which belongs to every creditor, to apply the unappropriated

moneys of his debtor, in his hands, in extinguishment of the debts due to him.” United States v.

Munsey Trust Co. of Washington, D.C., 332 U.S. 234 (1947) (citing Gratiot v. United States, 40

U.S. (15 Pet) 336, 370, 10 L.Ed. 759 (1841)); see also Amoco Prod. Co. v. Fry, 118 F.3d 812,



                                                  8
              Case 19-10497-CSS          Doc 165      Filed 04/15/19     Page 9 of 18



817 (D.C. Cir. 1997). This right – “which is inherent in the federal government – is broad and

‘exists independent of any statutory grant of authority to the executive branch.’” Marre v. United

States, 117 F.3d 297, 302 (5th Cir. 1997) (quoting United States v. Tafoya, 803 F.2d 140 (5th Cir.

1986)). Hence, the United States can setoff mutual prepetition debts and claims as well as

postpetition debts and claims. Zions First Nat’l Bank, N.A. v. Christiansen Bros. (In re Davidson

Lumber Sales, Inc.), 66 F.3d 1560, 1569 (10th Cir. 1995); Palm Beach County Bd. Of Pub.

Instruction (In re Alfar Dairy, Inc.), 458 F.2d 1258, 1262 (5th Cir.), cert. denied, 409 U.S. 1048

(1972); Mohawk Indus., Inc. v. United States (In re Mohawk Indus., Inc.), 82 B.R. 174, 178-79

(Bankr. D. Mass. 1987). The Plan makes no provision for these rights. Such treatment is

impermissible, because Section 553 of the Bankruptcy Code preserves the right of setoff in

bankruptcy as it exists outside bankruptcy, Citizens Bank of Maryland v. Strumpf, 516 U.S. 16,

18 (1995), neither expanding nor constricting it, United States v. Maxwell, 157 F.3d 1099, 1102

(7th Cir. 1998). “[T]he government of the United States suffers no special handicap under § 553

of the Bankruptcy Code,” id. at 1103, that alters this principle. Moreover, because “[s]etoff

occupie[s] a favored position in our history of jurisprudence,” Bohack Corp. v. Borden, Inc., 599

F.2d 1160, 1164 (2d Cir. 1979), courts do not interfere with its exercise absent “the most

compelling circumstances.” Niagara Mohawk Power Corp. v. Utica Floor Maintenance, Inc. (In

re Utica Floor Maintenance, Inc.), 41 B.R. 941, 944 (N.D.N.Y. 1984); see also New Jersey Nat’l

Bank v. Gutterman (In re Applied Logic Corp.), 576 F.2d 952 (2d Cir. 1978) (“The rule allowing

setoff ... is not one that courts are free to ignore when they think application would be unjust.”).

Compelling circumstances generally entail criminal conduct or fraud by the creditor. In re

Whimsy, Inc., 221 B.R. 69 (S.D.N.Y. 1998). No such compelling circumstances are present here,

and accordingly, the Plan must provide for and preserve the government’s setoff rights. Failure



                                                  9
             Case 19-10497-CSS           Doc 165       Filed 04/15/19    Page 10 of 18



to do so violates section 1129(a)(1). (“The court shall confirm a plan only if ... the plan complies

with the applicable provisions of this title”.)

       14. No Interest. Article VI, section 6.2 of the Plan states “[e]xcept as otherwise

provided in the Plan, the Plan Documents or the Confirmation Order, postpetition interest shall

accrue, and shall be paid, on any Claim (except for First Lien Term Loan Claims and Second

Lien Term Loan Claims) in the ordinary course of business in accordance with any applicable

law, agreement, document, or Final Order, as the case may be, as if the Chapter 11 Cases had

never been commenced.” Presumably, if the Plan provides for a certain treatment of a claim but

does not specifically provide for interest on the claim, the Debtors will argue no interest is due.

Article II, section 2.3 of the Plan provides for the payment of Allowed Priority Tax Claims in

full and final satisfaction of those claims without requiring interest to be paid on the claims. The

United States objects to Article II, Section 2.3 to the extent this provision fails to provide for an

adequate rate of interest from the Effective Date on its Priority Tax Claims. Moreover, the

United States objects to Article VII, section 7.6 of the Plan because it provides that a Disputed

Claim that becomes an Allowed Claim will not be paid post-Effective Date interest on account of

such claim unless it is required by the Bankruptcy Code. This scheme is inconsistent with the

Debtors representations to creditors that their claims will be determined and treated as if the

Chapter 11 bankruptcy cases had not been filed.

       15. No Settlement. Article V, section 5.1 of the Plan compromises and settles claims,

interests and controversies. It provides that “[p]ursuant to section 363 and 1123(b)(2) of the

Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for the distributions and other

benefits provided pursuant to the Plan, the provisions of the Plan shall constitute a good faith

compromise of Claims, Interests, and controversies relating to the contractual, legal, and



                                                  10
             Case 19-10497-CSS           Doc 165        Filed 04/15/19   Page 11 of 18



subordination rights that a creditor or an Interest holder may have with respect to any Allowed

Claim or Interest or any distribution to be made on account of such Allowed Claim or Interest.

The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the

compromise or settlement of all such Claims, Interest and controversies, as well as a finding by

the Bankruptcy court that such compromise or settlement is in the best interests of the Debtors,

their Estates, and holders of such Claims and Interests, and is fair, equitable and reasonable.”

While it is easy to see how this provision is in the best interests of the Debtors and the

Reorganized Debtors, the onerous, one-sided settlement provisions in the Plan are most certainly

not fair and equitable to creditors or parties in interest.

        Section 1123(b)(3)(A) of the Bankruptcy Code provides for the settlement or adjustment

of any claim belonging to the Debtors or to the estates. The Debtors are not settling their own

claims but instead are attempting to settle the unknown claims of unknown creditors without

providing adequate notice. The United States has not been afforded an adequate opportunity to

determine its claims or causes of action much less have such claims or causes of action be settled

for some amount determined as sufficient by the Debtors. The treatment and payment of claims

under the Plan is the antithesis of settlement. Settlement is the consensual agreement between

two or more parties to resolve a dispute. The Plan impairs claims by altering contractual rights,

requiring exclusive bankruptcy court jurisdiction and providing broad third-party releases. Here,

with the general unsecured creditors being dragged through the bankruptcy process without the

opportunity to vote, the Plan hardly represents a consensual agreement between the general

unsecured creditors and the Debtors. By virtue of the Plan process, the United States does not

waive sovereign immunity and has not consented to the compromise or settlement of its claims

or causes of action and this provision is unfairly prejudicial to the rights of the United States.



                                                   11
             Case 19-10497-CSS         Doc 165        Filed 04/15/19   Page 12 of 18



       16. Contracts. The United States objects to the treatment of any federal contracts or

other agreements in accordance with Article VIII of the Plan. Multiple provisions relating to the

assumption and assignment and cure are improper and objectionable. Article VIII, Section 8.1(a)

of the Plan provides that all executory contracts “shall be deemed assumed” by the Debtors

pursuant to sections 365 and 1123 of the Bankruptcy Code. The United States objects to the

assumption and assignment of any of its contracts and agreements to the extent the Debtors fail

to obtain the consent of the United States and to comply with all applicable non-bankruptcy

federal law. The Debtors are not entitled to assume and assign contracts with the United States

without its consent. Under 11 U.S.C. § 365(c)(1)(A) a debtor “may not assume or assign any

executory contract or unexpired lease of the debtor . . . if applicable law excuses such a party,

other than the debtor, to such a contract or lease from accepting performance from or rendering

performance to any entity other than the debtor or the debtor in possession.” Moreover, the Anti-

Assignment Act, 41 U.S.C. § 6305(a), provides:

       The party to whom the Federal Government gives a contract or order may not
       transfer the contract or order, or any interest in the contract or order, to another
       party. A purported transfer in violation of this subsection annuls the contract or
       order so far as the Federal Government is concerned, except that all rights of
       action for breach of contract are reserved to the Federal Government.

       The Third Circuit has confirmed that under the Anti-Assignment Act, debtors may not

assign or assume an executory contract with the United States without first obtaining its consent.

In re West Electronic, Inc., 852 F.2d 79, 83 (3d Cir. 1988). Preserving the Government’s ability

to determine with whom to contract is imperative. Section 363 of the Bankruptcy Code does not

preempt this aspect of non-bankruptcy law. The United States does not consent to the

assumption, or the assumption and assignment, of any contract or lease.




                                                 12
             Case 19-10497-CSS           Doc 165       Filed 04/15/19    Page 13 of 18



        17. Moreover, Article VIII, section 8.2(d) of the Plan provides in pertinent part that

assumption of any executory contract or unexpired lease pursuant to the Plan, or otherwise, shall

result in the full release and satisfaction of any Claims or defaults, subject to satisfaction of the

Cure Amount, whether monetary or nonmonetary, including defaults of provisions restricting the

change in control or ownership interest composition or other bankruptcy-related defaults, arising

under any assumed executory contract or unexpired lease at any time before the effective date of

the assumption. The Debtors’ desire to avoid contractual change in control provisions is

reinforced by Article X, section 10.12 of the Plan which provides that”[a]ny term of any

prepetition policy, prepetition contract, or other prepetition obligation applicable to a Debtor

shall be void and of no further force or effect with respect to any Debtor to the extent that such

policy, contract, or other obligation of the Debtor as a result of, or gives rise to a right of any

Entity based on (i) the insolvency or financial condition of a Debtor, (ii) the commencement of

the Chapter 11 Cases, (iii) the confirmation or consummation of the Plan, including any change

of control that shall occur as a result of such consummation, or (iv) the Restructuring

Transactions.” The United States objects to the Plan because it potentially impairs the legal,

equitable and contractual rights of the United States by limiting the definition of Cure Amount to

cash or other property to cure any default by the Debtors. Pursuant to 365(c)(1) of the

Bankruptcy Code, the United States does not excuse or consent to the waiver of any default

provisions arising under any federal agreement.

        18. Exclusive Jurisdiction. The United States objects to Article XI of the Plan to the

extent that it provides for the retention of exclusive jurisdiction. See 28 U.S.C. 1334. While “the

bankruptcy court plainly [may retain] jurisdiction to interpret and enforce its own prior orders,”

Travelers Indem. Co. v. Bailey, 129 S. Ct. 2195, 2205 (2009), it may not divest other courts of



                                                  13
             Case 19-10497-CSS          Doc 165       Filed 04/15/19    Page 14 of 18



their concurrent jurisdiction to interpret bankruptcy court orders. Rather, if for example, the

United States, post-confirmation, asserts liabilities in a non-bankruptcy court of competent

jurisdiction, that court may hear and determine all issues raised in the action, including whether

the defendant can rely on the confirmation order as an affirmative defense. Adjudication of such

a defense is a proceeding over which the bankruptcy court, as a unit of the district court, has

“original but not exclusive jurisdiction.” 28 U.S.C. § 1334(b) (emphasis added); see also Stern

v. Marshall, 131 S.Ct. 2594 (2011); In re Mystic Tank Lines Corp., 544 F.3d 524 (3d Cir. 2008)

(“No provision of the Bankruptcy Code requires the Bankruptcy Court to hear all ‘related to’

claims . . . the only aspect of the bankruptcy proceeding over which the district courts and their

bankruptcy units have exclusive jurisdiction is ‘the bankruptcy petition itself.’”) (citing In re

Wood, 825 F.2d 90, 92 (5th Cir.1987)); In re Combustion Eng’g, Inc., 391 F.3d 190, 224-225 (3d

Cir. 2004), as amended (Feb. 23, 2005) (“Section 105(a) permits a bankruptcy court to ‘issue any

order, process or judgment that is necessary or appropriate to carry out the provisions’ of the

Bankruptcy Code. But as the statute makes clear, § 105 does not provide an independent source

of federal subject matter jurisdiction.”); In re Skyline Woods Country Club, 636 F.3d 467 (8th

Cir. 2011); Whitehouse v. LaRoche, 277 F.3d 568, 576 (1st Cir. 2002).

       19. The United States also objects to the retention of exclusive jurisdiction in the Plan

because it is at odds with the representations made by the Debtors in Article VII, section 7.1, and

throughout the Plan, that the holders of Claims shall determine, adjudicate, and resolve any

disputes over the validity and amounts of their claims in the ordinary course of business as if the

Chapter 11 Cases had not been commenced. While Article 11, section 11.1(e) provides that the

Bankruptcy Court shall retain exclusive jurisdiction on and after the Effective Date to consider

Claims or the allowance, classification, priority, compromise, estimation, or payment of any



                                                 14
             Case 19-10497-CSS         Doc 165        Filed 04/15/19   Page 15 of 18



Claim, Article VII, section 7.1 provides in pertinent part “[t]he holders of Claims shall not be

subject to any claims resolution process in the Bankruptcy Court in connection with their Claims

and shall retain all their rights under applicable non-bankruptcy law to pursue their Claims

against the Debtors against the Debtors or Reorganized Debtors in any forum with jurisdiction

over the parties.” These provisions are fundamentally inconsistent.

       20. The Plan Should Control. On March 25, 2019, fifteen (15) business days ago, the

Debtors filed a 485 page Plan Supplement. Article I, section 1.5 provides “[i]n the event of an

inconsistency between the Plan and the Plan Supplement, the terms of the relevant document in

the Plan Supplement shall control unless otherwise specified in such Plan Supplement

document…” In the event of a conflict, the Plan terms should control over those of the Plan

Supplement. Although notice to creditors of the Plan terms is inadequate, it is superior to the

notice creditors have been given of the terms contained in the Plan Supplement.

       21. No Immediate Binding Effect. Article XII, section 12.8 of the Plan provides in

pertinent part that “[n]otwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise,

upon the occurrence of the Effective Date, the terms of the Plan and the Plan Documents shall be

immediately effective and enforceable and deemed binding upon and inure to the benefit of the

Debtors, the Reorganized Debtors, the holders of Claims and Interests, the Released Parties, and

each of their respective successors and assigns.” The United States does not consent to the

truncation of its statutory protections. This provision negatively affects the United States’ appeal

rights. If the Debtors consummate the Plan immediately after confirmation, the Debtors are

effectively requesting that the Court shorten the time for appeal afforded by the federal

bankruptcy rules. Pursuant to Rules 6004(h), 7062 and 3020(e) of the Federal Rules of

Bankruptcy Procedure, unless otherwise ordered by the Court, an automatic fourteen-day stay is



                                                 15
             Case 19-10497-CSS         Doc 165       Filed 04/15/19   Page 16 of 18



imposed from the date of entry of the order. Under the Debtors’ proposed scheme, if the United

States is unable immediately to obtain a hearing before the appropriate Court to seek a stay, its

appeal may be contended to be moot. Particularly in light of the appellant being a government

agency, with a chain of command to be consulted, this unilateral ability of the Debtors to

truncate the stay period would be unfair and prejudicial to the government.

                                      CONCLUSION

           WHEREFORE, United States respectfully requests that the Court not approve the

Disclosure Statement and deny confirmation of the Plan and grant such other and further relief as

the Court deems necessary and just.




                                                      DAVID C. WEISS
                                                      United States Attorney

                                                BY: /s/ Ellen Slights __________________________
                                                    Ellen W. Slights (DE Bar No. 2782)
                                                    Assistant United States Attorney

Dated: April 15, 2019




                                                16
             Case 19-10497-CSS         Doc 165         Filed 04/15/19     Page 17 of 18




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                        :         Chapter 11
                                              :
CTI FOODS, LLC, et al.,                       :         Case No. 19-10497 (CSS)
                                              :
                                              :         Hearing Date: April 18, 2019, at 1:00 p.m.
                      Debtors.                :         Objections Due: April 11, 2019, at 4:00 p.m.
                                              :         Extended to April 15, 2019
                                              :



                                          AFFIDAVIT

         I HEREBY CERTIFY that on April 15, 2019 a copy of the OBJECTION BY THE

UNITED STATES TO THE JOINT PREPACKAGED PLAN OF REORGANIZATION AND

DISCLOSURE STATEMENT OF CTI FOODS, LLC AND ITS AFFILIATED DEBTORS was

served on the following in the manner indicated below:

Debtors
CTI Foods, LLC                                          Proposed Counsels to the Debtors
504 Sansom Blvd.                                        Weil, Gotshal & Manges, LLP
Saginaw, Texas 76179                                    767 Fifth Avenue
Attn: Jonathon Spiller                                  New York, New York 10153
VIA FIRST CLASS MAIL                                    Attn: Matthew S. Barr, Esq., Ronit J.
                                                        Berkovich, Esq., and Lauren Tauro, Esq.
Office of the United States Trustee                     VIA EMAIL:
Office of the United States Trustee for the             Matt.Barr@weil.com;
District of Delaware                                    Ronit.Berkovich@weil.com;
844 N King St.                                          Lauren.Tauro@weil.com
Suite 2207, Lockbox 35
Wilmington, Delaware 19801                              Young Conaway Stargatt & Taylor, LLP
Attn: Jane Leamy                                        1000 North King Street
VIA EMAIL:                                              Wilmington, Delaware 19801
jane.m.leamy@usdoj.gov                                  Attn: M. Blake Cleary, Esq. and Jaime
                                                        Luton Chapman, Esq.
                                                        VIA EMAIL:
                                                        mbcleary@ycst.com;
                                                        jchapman@ycst.com

                                                  17
            Case 19-10497-CSS       Doc 165        Filed 04/15/19     Page 18 of 18



Counsel to the Ad Hoc Group and Cortland            Counsel to Wells Fargo Bank, National
Capital Market Services LLC, as DIP Term            Association, as Administrative Agent under
Loan Agent                                          the ABL Credit Agreement
Davis Polk & Wardwell, LLP                          Otterbourg, P.C.
450 Lexington Avenue                                230 Park Avenue
New York, New York 10017                            New York, New York 10169
Attn: Damian S. Schaible, Esq. and Michelle         Attn: Andrew Kramer, Esq. and Allen
McGreal, Esq.                                       Cremer, Esq.
VIA EMAIL:                                          VIA EMAIL:
damian.schaible@davispolk.com;                      akramer@otterbourg.com;
michelle.mcgreal@davispolk.com                      acremer@otterbourg.com

Counsel to Morgan Stanley Senior                    Counsel to Barclays Bank PLC, as the DIP
Funding, Inc., as Administrative Agent              ABL Agent
under the First Lien Term Loan                      Shearman & Sterling, LLP
Agreement and Second Lien Term Loan                 599 Lexington Avenue
Agreement                                           New York, New York 10022
White & Case, LLP                                   Attn: Joel Moss, Esq. and Jordan Wishnew,
1221 Avenue of the Americas                         Esq.
New York, New York 10020                            VIA EMAIL:
Attn: Elizabeth Feld, Esq. and Charles              joel.moss@shearman.com;
Koster, Esq.                                        jordan.wishnew@shearman.com
VIA EMAIL:
efeld@whitecase.com;                                Counsel to Goldman Sachs
ckoster@whitecase.com                               Akin Gump Strauss Hauer & Feld, LLP
                                                    One Bryant Park, Bank of America Tower
                                                    New York, New York 10036-6745
                                                    Attn: Ira Dizengoff, Esq. and Jason Rubin,
                                                    Esq.
                                                    VIA EMAIL:
                                                    idizengoff@akingump.com;
                                                    jrubin@akingump.com

                                                    /s/ Shane Macas
                                                    Shane Macas
                                                    Legal Assistant




                                              18
